Citation Nr: 1025786	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for a low back disability, 
currently rated as 10 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2006 and August 2009 rating decisions of a 
Department of Veterans Affairs (VA) Atlanta, Georgia, Regional 
Office (RO) that continued a 10 percent rating for a low back 
disability and denied entitlement to TDIU.  

When evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for TDIU 
will be considered "part and parcel" of the claim for benefits 
for the underlying disability.  In such cases, a request for a 
TDIU is not a separate "claim" for benefits but, rather, is an 
attempt to obtain an appropriate disability rating, either as 
part of the initial adjudication of a claim or as part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).

Accordingly, the issue of TDIU has been raised by the evidence of 
record in this case, and it must be included in the adjudication 
of the Veteran's claim for an increased rating for a low back 
disability.  

The issue of entitlement to TDIU is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  Additionally, as 
the issue of entitlement to an increased rating for a low back 
disability may be inextricably intertwined with the other issue 
on appeal, this issue will be held in abeyance pending the 
completion of the REMAND. 


REMAND

Additional development is needed prior to further disposition of 
the claim.  Specifically, the Veteran has reported that he cannot 
work due to his low back disability.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran is only service-connected for a low 
back disability, rated as 10 percent disabling.  The Veteran has 
no other service-connected disabilities.  Accordingly, he does 
not meet the schedular requirements for a TDIU rating.  The 
issue, then, is whether the Veteran's service-connected 
disability nevertheless prohibits him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis. 

In a letter dated February 2006, a private physician stated that 
the Veteran would be best served by avoiding placement in a 
position which required repetitive lifting.  In a March 2006 
letter, the Department of Air Force stated that the Veteran was 
not recommended for a position that required repetitive lifting 
of up to 50 pounds and operation of a forklift because the 
position could have caused further damage to the Veteran's back.  
However, no physician has opined as to whether the Veteran would 
be able to seek gainful employment that does not require heavy 
lifting, given his educational and employment background.

As it remains unclear to the Board whether the Veteran's service-
connected disability prohibits him from sustaining gainful 
employment, the Board finds that a remand for a social and 
industrial survey to assess his employment history and day-to-day 
functional impairment caused by the service-connected disability 
is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
with an appropriate medical professional to 
assess the current severity of the disorder 
and to obtain an opinion regarding impairment 
of employability.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests and 
studies should be conducted.  The examiner 
should be requested to render an opinion as 
to whether the Veteran is unable to secure or 
follow a substantially gainful occupation as 
a result of his service-connected disability, 
taking into consideration the Veteran's level 
of education, special training, and previous 
work experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.  Any opinion offered must be 
accompanied by a complete rationale, which 
should reflect consideration of both the lay 
and medical evidence of record. 

2.  After completing any further development 
as may be indicated by any response received 
upon remand, readjudicate the Veteran's 
increased rating claim based on the entirety 
of the evidence.  Such adjudication should 
reflect consideration of all lay and medical 
evidence of record and should specifically 
address the issue of a TDIU.  If the claim 
remains denied, issue a supplemental 
statement of the case to the Veteran and his 
representative, which addresses all evidence 
associated with the claims file since the 
last statement of the case, as well as all 
relevant law.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


